



AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (hereinafter, the "Agreement") offered to
James Leddy (the ''Executive'') by JetBlue Airways Corporation (the "Company")
is dated as of February 23, 2017.


WHEREAS, the Executive desires to resign from his position with the Company as
SVP Treasurer on March 1, 2017 (the ''Resignation Date'').


WHEREAS, the Company desires to retain the Executive as an Advisor on an at will
basis from March 1, 2017 until September 1, 2017; and


WHEREAS, this agreement, when executed by the Executive and the Company, shall
be effective as of the Resignation Date; and


NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
below, and intending to be legally bound thereby, the Company and the Executive
covenant and agree as follows:


1.    Resignation. The Executive agrees to resign from his position of SVP
Treasurer of the Company by executing the letter attached as Appendix A to this
Agreement as of the Resignation Date.


2.     Payment and Benefits. In consideration for the Executive's obligations
herein, the Company shall provide the following payments and benefits:
    
a.Payments to Executive:


(i)The Executive shall receive his Base Salary at the annual rate of Three
Hundred Seventy Eight Thousand Five Hundred Dollars ($378,500), less all
applicable withholdings and deductions, from the Resignation Date through the
termination of employment as an Advisor (the ''Advisory Period").


(ii)The Advisory Period shall be intended to continue until September 1, 2017
("Advisory End Date''), although either the Company or the Executive may
terminate employment as an Advisor at will at any time. During the Advisory
Period, Executive shall continue to be actively employed by the Company with
duties to be determined by the Company.


(iii)All reasonable travel and related expenses incurred by Executive in the
fulfillment of his duties hereunder will be reimbursed in accordance with the
applicable expense reimbursement policies and procedures of the Company as in
effect from time to time.


(iv)At the end of the Advisory Period, the Executive's employment shall
terminate and he shall receive a lump sum payment of Three Hundred Fifty One
Thousand Eight Hundred Twelve Dollars ($351,812) less all applicable
withholdings and taxes, in consideration for and subject to the Executive
executing the Updated General Release attached as Appendix B to this Agreement
(the "Lump Sum Payment"). The Lump Sum Payment shall be made within 15 business
days of the Executive's execution and non-revocation of the Updated General
Release attached as Appendix B.


(v)The Executive shall notify James G. Hnat, Executive Vice President and
General Counsel, within 5 days after he obtains full-time employment. Upon his
acceptance of such employment, the Executive's employment with the Company shall
end and any and all benefits and payments discussed in this Paragraph 2 that are
continuing during the Advisory Period shall terminate; provided, however, the
Flight Benefits set forth in 2(d) shall continue.


b.401(k). The Company shall continue to make 40l(k) matching contributions, if
any, on behalf of the Executive during the Advisory Period, subject to the terms
of the applicable plan.


c.Benefits. The Company agrees to continue the Executive's existing medical and
dental benefits during the Advisory Period, subject to the terms and conditions
of the plans.







--------------------------------------------------------------------------------





d.Flight Benefits. It is understood and agreed by the Company that the Executive
is entitled to his current JetBlue CrewTravel privileges and standby on OALs
subject to the terms of JetBlue's pass travel programs and any future changes to
those programs including, but not limited to any changes as may be required by
Section 409A of the Internal Revenue Code. At the conclusion of the Advisory
Period through December 31, 2017 the Executive will be entitled to only JetBlue
CrewTravel privileges.


e.Restricted Stock Units/Performance Share Units. The outstanding Restricted
Stock Units and Performance Share Units held by the Executive will be forfeited
at the end of employment per the terms and conditions of the applicable plans
and agreements.


3.     No Other Payments or Benefits. Except for the payments and benefits
provided for in Paragraph 2 of this Agreement, and those accrued but unused
benefits and obligations to which the Executive is entitled, the Executive
hereby acknowledges and agrees that the Executive is not entitled to any other
compensation or benefits of any kind from the Company, including, but not
limited to, any claims for salary, bonuses, severance, or any other payments or
benefits whatsoever under any Company plan or program. The Executive's equity
grants shall be governed by the terms of the applicable plans as may be amended
from time to time.


4.        Release. In consideration of the obligations of the Company herein,
specifically some of the payment and benefits described in Paragraph 2 of this
Agreement, of which the Executive acknowledges that the Executive is not
otherwise entitled, the Executive hereby fully and forever unconditionally
releases and discharges the Company and all of its past or present officers,
directors, employees, insurers, agents, subsidiaries, successors and assigns
(hereinafter referred to collectively as the "Releasees"), from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims and demands
whatsoever which the Executive, the Executive's heirs, executors, administrators
and assigns has, or may hereafter have against the Releasees arising out of or
by reason of any cause, matter or thing whatsoever occurring on or before the
Effective Date of this Agreement, including, but without limitation to any or
all matters relating to the Executive's employment by the Company and the
separation thereof, the Executive's benefits, and all matters arising under any
international, federal, state, or local statute, rule or regulation or principle
of contract law or common law, in law or in equity, including, but not limited
to, claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Employee Retirement Income
Security Act of 1974, the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, all as amended, and any other federal, state or
local laws regarding employment discrimination, excepting only claims for
worker's compensation, unemployment compensation and rights under the
Consolidated Omnibus Budget Reconciliation Act (''COBRA"). Nothing in this
agreement prohibits Executive from reporting possible violations of federal law
or regulation to any governmental agency or regulatory authority, including but
not limited to the U.S. Securities and Exchange Commission, or from making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. The Executive does not waive or release any rights arising after
the Effective Date of this Agreement.


5.        Restrictive Covenants


a.    Non-Compete. The parties agree that during the Advisory Period, if the
Executive engages in Competitive Activity, which shall be defined as directly or
indirectly owning, managing, operating, joining, controlling or participating in
the ownership, management, operation or control of, or be employed by, any air
carrier with its base of operations in North Central or South America (the
"Competitive Airlines"), the Executive's employment shall terminate, the
Company's obligation to make and/or continue future payments and benefits under
this Agreement shall terminate, and the Executive shall be required to repay to
the Company any payments and benefits previously paid to him under this
Agreement within 3 business days of him engaging in the Competitive Activity.
The Executive must notify James G. Hnat, Executive Vice President and General
Counsel, within 5 business days of engaging in Competitive Activity. Subject to
the terms herein, during the Advisory Period, the Executive shall not be
precluded from working for any airline consulting firms (provided that the
Executive may not be placed at a Competitive Airline or directly or indirectly
perform full time duties for a Competitive Airline), freight carriers, airline
investment banking firms, regional airlines, manufacturers, air taxi services,
fractional jet operators, foreign airlines, and other similar companies.


b.    Non-Solicit. Unless the Company agrees and provides written consent to the
contrary, the





--------------------------------------------------------------------------------





Executive agrees that for a period of 12 months following the execution of this
Agreement, he shall not directly or indirectly (i) interfere with or attempt to
interfere with any person who is, or was during the then most recent 12-month
period, an employee, officer, representative or agent of the Company or its
affiliates, or solicit, induce or attempt to solicit, induce any of them to
leave the employ of the Company or its affiliates or violate the terms of their
contracts, or any employment arrangements, with the Company or its affiliates:
(ii) induce or attempt to induce any employee of the Company or its affiliates
to leave the employ of the Company or its affiliates, or interfere in any way
with the relationship between the Company or its affiliates and any employee of
the Company or its affiliates; or (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company or its
affiliates to cease doing business with the Company or its affiliates, or in any
way interfere with the relationship between the Company or its affiliates and
any of their respective customers, suppliers, licensees or other business
relations. As used herein, the term ''indirectly" shall include, without
limitation, the Executive's permitting the use of the Executive's name by any
competitor of the Company to induce or interfere with any employee or business
relationship of the Company.


c.    The Parties understand and agree that notwithstanding Executive's duties
hereunder, he may engage in teaching, serve on corporate and non-profit boards,
and engage in other consulting activities.


6.    Company Property. The Executive shall retain use of all Company property
in the Executive's
possession during the Advisory Period. Thereafter, the Executive shall return
all Company property. After giving effect to the return of the property
discussed above, the Executive represents and warrants that the Executive has no
Company records or copies of records or correspondence or copies of
correspondence, other than non-confidential documents relating to the
Executive's own employment by the Company.


7.    Non-Disparagement. The Executive agrees that the Executive will not
publish or communicate to any person or entity Disparaging (as defined herein)
remarks, comments or statements concerning the Releasees. The Company and its
officers shall not publish or communicate to any person or entity any
Disparaging remarks comments or statements concerning the Executive.
"'Disparaging" remarks, comments. or statements are those that impugn the
character, honesty, integrity, morality, or business acumen or abilities in
connection with any aspect of the operation of the Company's business or the
Executive.


8.    Protection of Confidential Information. The Executive hereby acknowledges
that Executive remains subject to and agrees to abide by any and all existing
duties and obligations respecting confidential and/or proprietary information of
the Company.


9.    Non-Assignment of Rights. Executive warrants that the Executive has not
assigned or transferred any right or claim described in the general release
given in Paragraph 4 above.


10.    Voluntary and Knowing. The executive represents and warrants that the
Executive fully understands the terms of this Agreement and that the Executive
knowingly and voluntarily, of the Executive's own free will without any duress.
being fully informed, after due deliberation and after consultation with the
Executive's own counsel, accepts its terms and signs the same as the Executive's
own free act.


11.    Revocation Period and Effective Date. Executive acknowledges that the
Company has provided the Executive the opportunity to review and consider this
Agreement for at least twenty-one (2l) days from the date the Company provided
the Executive this Agreement. Executive represents that he was advised by the
Company to review this Agreement with an attorney before signing. If Executive
executes this Agreement prior to the expiration of twenty­ one (21) days from
the date the Company provided the Executive with this Agreement, the Executive
voluntarily and knowingly waives any right the Executive may have, prior to
signing this Agreement to additional time within which to consider the
Agreement. The Executive may revoke this Agreement within seven (7) days after
he executes this Agreement by providing written notification of the intended
revocation to James G. Hnat, Executive Vice President and General Counsel, at
the Company. This Agreement becomes effective on the eighth day after it is
executed by both parties, provided that it is not revoked by the Executive prior
to that date (the "Effective Date").


12.    No Exit Incentive. The payments provided under this Agreement are not
offered in connection with any specific exit incentive or other employment
termination program.


13.    Governing Law. This Agreement shall be governed in all respects, whether
as to validity, construction,





--------------------------------------------------------------------------------





capacity, and performance or otherwise by the laws of the State of New York.


14.    Entire Agreement. This Agreement constitutes the sole and entire
agreement between the Company and the Executive and supersedes any and all
understandings and agreements (including, without limitation, the Employment
Agreement) made prior hereto, if any.


15.    Modification. No provision of this Agreement shall be amended, waived or
modified except by an instrument in writing signed by the parties hereto.


16.    Counterparts. This Agreement may be executed in counterparts, both of
which together shall constitute the original agreement. This Agreement may also
be executed by facsimile signature.


17.    No Admission of Liability. It is understood and agreed that the execution
of this Agreement by the Company is not to be construed as an admission of any
liability on its part to Executive other than to comply with the terms of this
Agreement.


ACCEPTED AND AGREED:
Date: February 23, 2017


JAMES LEDDY
JETBLUE AIRWAYS CORPORATION







/s/ JAMES LEDDY                /s/ Mike Elliot






By: February 27, 2017






Title: Executive Vice President People





















































--------------------------------------------------------------------------------












--------------------------------------------------------------------------------



APPENDIX A


Robin Hayes
President and Chief Executive Officer
JetBlue Airways Corporation
27-01 Queens Plaza North Long Island City, NY 11101


Dear Robin,
Effective March 1, 2017, l hereby resign my position as SVP Treasurer of JetBlue
Airways Corporation.


Sincerely,


/s/ James Leddy


James Leddy


February 23, 2017



















































--------------------------------------------------------------------------------







APPENDIX B UPDATED RELEASE
This Updated General Release (hereinafter the "Release ") is dated this
___    day of _______, 2017).
WHEREAS, the Executive and the Company entered into an Agreement and General
Release in ___    , 2017 (the "'2017 Agreement") whereby Executive resigned from
his position with the Company as SVP Treasurer and became employed as an Advisor
through September 1, 2017;
and
WHEREAS, the Executive now desires to resign from his position as an Advisor and
to terminate his employment with the Company.
l. Release. Therefore, in consideration of the obligations of the Company set
forth in Paragraph 2(iv) of the 2017 Agreement, to which the Executive
acknowledges that the Executive is not otherwise entitled, the Executive hereby
fully and forever unconditionally releases and discharges the Company and all of
its past or present officers, directors, employees, insurers, agents,
subsidiaries, successors and assigns (hereinafter referred to collectively as
the "Releasees"), from any and all manner of actions and causes of action,
suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims and demands whatsoever which the Executive, the
Executive's heirs, executors. administrators and assigns has, or may hereafter
have against the Releasees arising out of or by reason of any cause, matter or
thing whatsoever occurring on or before the Effective Date of this Release,
including, but without limitation to, any or all matters relating to the
Executive's employment by the Company and the termination thereof, the
Executive's benefits, and all matters arising under any international, federal,
state, or local statute, rule or regulation or principle of contract law or
common law, in law or in equity, including, but not limited to, claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, all as amended, and any other federal, state or local laws regarding
employment discrimination, excepting only claims for worker's compensation,
unemployment compensation and rights under the Consolidated Omnibus Budget
Reconciliation Act ('"COBRA") and the obligations set forth in the 2009
Agreement. The Executive does not waive or release any rights arising after the
Effective Date of this Release.
2. Revocation Period and Effective Date. Executive acknowledges that the Company
has provided the Executive the opportunity to review and consider this Updated
General Release Agreement for at least twenty-one (21) days from the date the
Company provided the Executive this Release. Executive represents that he was
advised by the Company to review this Release with an attorney before signing.
If Executive executes this Release prior to the expiration of twenty-one (21)
days from the date the Company provided the Executive with this Release, the
Executive voluntarily and knowingly waives any right the Executive may have,
prior to signing this Release, to additional time within which to consider the
Release. The Executive may revoke this Release within seven (7) days after he
executes this Release by providing written notification of the intended
revocation to James G. Hnat, Executive Vice President and General Counsel, at
the Company. This Release becomes effective on the eighth day after it is
executed by both parties, provided that it is not revoked by the Executive prior
to that date (the ''Effective Date").




ACCEPTED AND AGREED:            JETBLUE AIRWAYS
CORPORATION


Date: ___________,2017


JAMES LEDDY








____________________                ____________________    


By: _________________


Title: _________________
                    





--------------------------------------------------------------------------------





                    




ACCEPTED AND AGREED:            JETBLUE AIRWAYS
CORPORATION
Date: _______________, 2017





